Citation Nr: 0829848	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1997 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.
REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required.  However, lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  Jandrea v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The veteran contends that his headaches 
have become increasingly worse because of his occupation in 
the Air Force. 

On his October 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that, although he had headaches 
before service, they became noticeably more painful and 
chronic as his time in the military progressed.  He related 
the increase in headaches to exposure to "high frequency 
radiation."  He also stated that he never sought treatment 
for his headaches in service because he used over-the-counter 
medication that adequately controlled the headaches 
permitting him to be able to function throughout the day.  

The veteran's service separation form shows that he worked as 
an integrated avionics systems instrument and flight 
configuration controls craftsman.  A review of the service 
treatment records does not reveal that the veteran ever 
complained of or was diagnosed with chronic headaches during 
service.  

The veteran underwent a VA examination in March 2006.  VA 
examination findings show a diagnosis of tension headaches.  
However, the VA examination failed to render an opinion as to 
the etiology of the veteran's headaches.  Therefore, the VA 
examiner's statements failed to provide a nexus between the 
veteran's tension headaches and his military service.  Thus, 
the only evidence suggesting a link between the post-service 
diagnosis of tension headaches and the veteran's military 
service is the veteran's statements.  

The veteran's statements alone are insufficient to establish 
a nexus between the currently diagnosed tension headaches and 
his military service.  Because it remains unclear to the 
Board whether the veteran's tension headaches are related to 
his military service, the Board finds that a remand for a 
medical opinion is necessary in order to fairly address the 
merits of his claims.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 1154(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether there is 
any relationship between his current 
tension headaches and his period of active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current headaches are 
etiologically related to the veteran's 
period of active service.  In rendering an 
opinion, the examiner should consider the 
places, types, and circumstances of the 
veteran's service as shown by the 
evidence.  The rationale for all opinions 
expressed should be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination report 
should note that review.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

